— Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Peter M. Forman, an acting Justice of the Supreme Court, Dutchess County, to determine a CPLR article 78 proceeding entitled Matter of Yonamine v Evans, commenced in the Supreme Court, Dutchess County, under index No. 5067/12, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
*621Adjudged that the petition denied as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the decision, order and judgment of the respondent Justice Peter M. Forman, dated June 3, 2013. Rivera, J.P, Balkin, Lott and Sgroi, JJ., concur.